UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GALAXE.SOLUTIONS, INC.,

                          Plaintiff,
                                                     19 Civ. 4784 (KPF)
                   -v.-
                                                           ORDER
SURESH PANDE,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s pre-motion letter requesting

permission to file a motion for fees and expenses arising out of discovery

expenses incurred by the parties (Dkt. #59), and Plaintiff’s letter in opposition

and request for attorneys’ fees incurred in responding to this request (Dkt.

#60). On the record on January 16, 2021, the Court explained that:

            [B]ecause, in particular, we’re here this morning
            because Mr. Pande took these documents that he really
            didn’t have reason to take and then kept them and then
            didn’t tell us about them for a period of time — I will not
            on this record be receptive to arguments that somehow
            plaintiff must reimburse defendant or defendant’s
            counsel or defendant’s expert witnesses for any of the
            forensic evaluations that we’re going to be talking about
            today.

(See Jan. 26, 2021 Hr’g Tr. 4:17-24 (Dkt. #41)). As an initial matter, the Court

does not construe Defendant’s request as a motion for reconsideration, as

Plaintiff suggests, because on January 26, 2021, the Court noted that it was

not considering requiring Plaintiff to reimburse Defendant “on this record.” (Id.

at 4:21). Rather, the Court understands Defendant’s request to be an effort to

share or avoid expenses after obtaining a clearer picture of the cost of the
forensic analysis necessitated by Defendant’s actions in this case, which

actions include his peculation of Plaintiff’s confidential documents and his

subsequent decision to commingle those documents with purportedly

privileged communications with his counsel.

      Nevertheless, for the reasons this Court has articulated repeatedly in this

case (see, e.g., Jan. 26, 2021 Hr’g Tr. 2:24-5:4, 36:15-25), Defendant’s motion

is DENIED. In sum, this case remains embroiled in expensive discovery and

excessive motion practice precisely because of Defendant’s misconduct, such

as transferring Plaintiff’s proprietary and confidential documents to his

personal storage devices, wiping clean his laptop, concealing those proprietary

documents, and commingling personal and privileged documents with those

proprietary documents (see generally Jan. 26, 2021 Hr’g Tr.) — all of which

undercut the salience of Defendant’s current representation to the Court that

he downloaded only information he “legitimately ha[d] access to during …

employment.” (Dkt. #59 at 3). The Court also accepts Plaintiff’s argument that

Defendant’s expenses are in large part the product of imperfect compliance

with the Court’s orders. Furthermore, and contrary to Defendants

unsupported allegations that his misconduct is vindicated by the expert

analysis completed to date (see id.), the Court accepts Plaintiff’s

representations that its review of Defendant’s emails discloses the transfer of

certain of Plaintiff’s documents or information to third parties (see Dkt. #60 at

3).




                                         2
      Turning next to Plaintiff’s request for fees, including in particular fees

incurred in responding to Defendant’s request, that motion is DENIED without

prejudice for its renewal at a later date, for example, if the forensic analysis

were to reveal previously undiscovered misconduct by Defendant, or as part of

a motion for fees and expenses at the close of this case, if and as appropriate.

As noted, however, given the Court’s statements on the record on January 26,

2021, that it was “not today on this record” considering cost-shifting (Jan. 26,

2021 Hr’g Tr. 5:2), the Court does not believe Defendant’s request to be

frivolous.

      SO ORDERED.

Dated: May 27, 2021
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                         3
